             Case 4:21-cv-00286-JM Document 20 Filed 09/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


MARVIN JOE                                                                 PLAINTIFF

V.                                      4:21CV00286

UNION PACIFIC RAILROAD                                                     DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered on this day, Plaintiff=s Complaint is dismissed without

prejudice.

       IT IS SO ORDERED this 15th day of September, 2021.



                                                           _____________________________
                                                           James M. Moody Jr.
                                                           United States District Judge
